Filed 3/14/22 P. v. Ratcliffe CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO


 THE PEOPLE,

           Plaintiff and Respondent,                                       E076359

 v.                                                                        (Super.Ct.No. RIF1103874)

 ANTOINE RATCLIFFE,                                                        OPINION

           Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Bernard J. Schwartz,

Judge. Modified and remanded with directions.

         Steven A. Torres, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Senior Assistant Attorney General, and Eric A. Swenson and

Marvin E. Mizell, Deputy Attorneys General, for Plaintiff and Respondent.

         Defendant Antoine Ratcliffe was convicted of first degree murder and other

crimes arising out of a gang-related shooting.
                                                             1
       He was originally sentenced on May 22, 2015. In his appeal, we affirmed the

judgment with respect to the conviction but remanded for resentencing. (People v.

Ratcliffe (Feb. 11, 2020, E063690) [nonpub. opn.].) Thus, on December 4, 2020,

defendant was resentenced to five consecutive life terms, including one without the

possibility of parole, plus 91 years.

       The trial court awarded defendant 1,414 days of custody credits — the number of

days he had been in custody through May 22, 2015, the date of the original sentencing

hearing.

       Defendant contends that he was entitled to 3,437 days of custody credits — the

number of days he had been in custody through December 4, 2020, the date of the

resentencing hearing.

       As the People concede, defendant can raise this contention for the first time on

appeal. “A sentence that fails to award legally mandated custody credit is unauthorized

and may be corrected whenever discovered. [Citation.]” (People v. Taylor (2004) 119

Cal.App.4th 628, 647.)

       Under Penal Code section 1237.1, “an error in the calculation of presentence

custody credits” cannot be raised as the sole issue on appeal unless it was raised in the

trial court. Here, however, the additional credits that defendant is seeking are technically

postsentence — not presentence — custody credits. (Pen. Code, §§ 2900, subd. (c),

2900.1; People v. Buckhalter (2001) 26 Cal.4th 20, 31-33.)




                                             2
       As the People further concede, defendant is indeed entitled to custody credit for

the time between the original sentencing and the resentencing. (Pen. Code, § 2900.1; see

People v. Buckhalter, supra, 26 Cal.4th at p. 37; People v. Garner (2016) 244

Cal.App.4th 1113, 1118; People v. Saibu (2011) 191 Cal.App.4th 1005, 1012.) We

accept the People’s concession that the correct amount of credit is a total of 3,437 days.

                                         DISPOSITION

       The judgment is modified so as to award defendant a total of 3,437 days of credit.

On remand, the clerk of the superior court is directed to prepare an amended sentencing

minute order and an amended abstract of judgment.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
                                                                RAMIREZ
                                                                                        P. J.


We concur:

McKINSTER
                          J.

FIELDS
                          J.




                                             3